           Case 1:20-cr-00579-RA Document 40 Filed 09/09/21 Page 1 of 1
                                                               USDC-SDNY
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                   DOC#:
SOUTHERN DISTRICT OF NEW YORK                                  DATE FILED: 9/9/2021


 UNITED STATES OF AMERICA,
                                                                  No. 20-CR-579 (RA)
                                  v.
                                                                         ORDER
         SAWTANTER DHALIWAL,

                           Defendant.


RONNIE ABRAMS, United States District Judge:

         A status conference is scheduled for Friday, September 10, 2021 at

10:30 a.m. To access the proceeding, use the following dial-in information:

         Dial-In Number: 888-363-4749

         Access Code: 1015508



SO ORDERED.

Dated:     September 9, 2021
           New York, New York

                                                Ronnie Abrams
                                                United States District Judge
